                                 1

                                 2

                                 3     Ross C. Goodman, Esq.
                                       Nevada Bar No. 7722
                                 4     GOODMAN LAW GROUP
                                       A Professional Corporation
                                 5     520 S. Fourth Street, Second Floor
                                       Las Vegas, Nevada 89101
                                 6     Telephone: (702) 383-5088
                                       Facsimile: (702) 385-5088
                                 7     Email: ross@rosscgoodman.com
                                       Attorney for Plaintiff
                                 8

                                 9
                                                                      UNITED STATES DISTRICT COURT
                              10                                           DISTRICT OF NEVADA
                              11       ALLEGIANT AIR, LLC,                              Case No. 2:15-cv-00580-APG-GWF
                              12                         Plaintiff,                     ORDER FOR RELEASE OF CASH BOND
                              13       v.                                               [PROPOSED]
                              14       INTERNATIONAL BROTHERHOOD OF
                                       TEAMSTERS, AIRLINE DIVISION, et
                              15       al.,
                              16                         Defendants.
                              17

                              18
                                              COMES NOW Allegiant Air, LLC (“Allegiant”) and submits this proposed order for the
                              19
                                       return of a ten thousand dollars ($10,000) cash bond along with accrued interest to the legal owner
                              20
                                       Allegiant Air, LLC, c/o Goodman Law Group, P.C. posted on April 1, 2015 supporting an order
                              21

                              22       granting motion for temporary restraining order. [Doc. 14].

                              23

                              24

                              25

                              26

                              27

                              28
 GOODMAN LAW
    GROUP
      A PRO FE SSI ONAL
        CORPO RATIO N
520 S. F O U R T H S T , 2 N D F L .
L A S V E G A S , N E V A D A 89101
       (702) 383-5088
                                  1

                                  2

                                  3           This case was dismissed on May 14, 2016 and closed by the clerk of court over three (3)

                                  4    years earlier. [Doc. 57].

                                  5           SO ORDERED
                                              SO ORDERED this
                                                          this____day ofof
                                                               18th day  November, 2019.
                                                                           November,  2019.
                                  6

                                  7                                            ______________________________________
                                                                               United States
                                                                               UNITED        DistrictDISTRICT
                                                                                        STATES        Court Judge
                                                                                                                JUDGE
                                  8

                                  9

                               10      Prepared By:

                               11      /s/ Ross C. Goodman, Esq.
                                       Ross C. Goodman
                               12      Nevada Bar No. 7722
                                       GOODMAN LAW GROUP
                               13      A Professional Corporation
                                       520 S. Fourth Street, Second Floor
                               14      Las Vegas, Nevada 89101
                                       Telephone: (702) 383-5088
                               15      Facsimile: (702) 385-5088
                                       Email: ross@rosscgoodman.com
                               16      Attorney for Plaintiff

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
 GOODMAN LAW
    GROUP
      A PRO FE SSI ONAL                                                            -2-
        CORPO RATIO N
520 S. F O U R T H S T , 2 N D F L .
L A S V E G A S , N E V A D A 89101
       (702) 383-5088
